EXHIBIT 99.1 News Release Contacts: Media - Alan H. McCoy, Vice President, Government & Public Relations (513) 425-2826 Investors – Albert E. Ferrara, Jr., Vice President, Finance & CFO (513) 425-2888 AK Steel Comments On Preliminary Ruling By China Regarding Electrical Steel Duties WEST CHESTER, OH, December 10, 2009 — In response to the imposition of provisional duties by China’s Ministry of Commerce (MOFCOM) on imported electrical steel products, James L. Wainscott, chairman, president and CEO of AK Steel (NYSE: AKS) offered the following comments:“AK Steel is very disappointed by MOFCOM’s preliminary findings, which we believe lack any factual or legal basis.We will continue to participate in the on-going anti-dumping and anti-subsidy investigations and will urge MOFCOM to reach negative final determinations.We would expect to vigorously appeal any adverse final decisions.” Mr.
